PER CURIAM.
The summary judgment on the main issue is affirmed since it appears conclusively from the record that there are no genuine issues of material fact.
The amount of attorney’s fees, however, could not be determined solely on affidavits presented for the first time at the hearing on the motion for summary judgment, since it afforded appellant no opportunity to adduce testimony on the issue of fees. B & B Construction Co. of Ohio, Inc. v. Rinker Materials Corp., 294 So.2d 131 (Fla. 4th DCA 1974).
Affirmed in part, reversed in part and remanded for further proceedings.